     Case 2:18-cv-01771-RFB-PAL Document 27 Filed 12/20/18 Page 1 of 3



 1 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   DON SPRINGMEYER, ESQ.
 2 Nevada Bar No. 1021
   BRADLEY S. SCHRAGER, ESQ.
 3 Nevada Bar No. 10217
   JORDAN BUTLER, ESQ.
 4 Nevada Bar No. 10531
   3556 E. Russell Road, Second Floor
 5 Las Vegas, Nevada 89120
   (702) 341-5200/Fax: (702) 341-5300
 6 dspringmeyer@wrslawyers.com
   bschrager@wrslawyers.com
 7 JButler@wrslawyers.com

 8 Attorneys for Plaintiffs

 9                              UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA
11 STEVE A. CLAUS AND MARK                            Case No. 2:18-cv-01771-RFB-PAL
   ZOUZALIK,
12
              Plaintiffs,
13                                                    JOINT STATUS REPORT REGARDING
         vs.                                          E.S.I. PROTOCOL
14
   PACIFIC STOCK TRANSFER COMPANY,
15
              Defendant.
16

17          On December 11, 2018, the Court held a Scheduling Conference regarding the parties’
18 Proposed Joint Discovery Plan and Scheduling Order (ECF No. 24). The Court granted the
19 Proposed Joint Discovery Plan and Scheduling Order, but ordered counsel for the parties to meet

20 and confer to attempt to reach an accord regarding an E.S.I. protocol. On December 14, 2018,

21 counsel met and conferred, and stipulated to the proposed E.S.I. protocol attached as Exhibit A.

22 Having reached an agreement, the Status Conference set for December 27, 2018 at 9:30 a.m.

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28
     Case 2:18-cv-01771-RFB-PAL Document 27 Filed 12/20/18 Page 2 of 3



 1 appears moot. The parties, therefore, respectfully request that the Court vacate the Status

 2 Conference.

 3          Dated this 20th day of December, 2018.

 4 Respectfully Submitted,

 5 WOLF, RIFKIN, SHAPIRO,                            HODGSON RUSS LLP
   SCHULMAN & RABKIN, LLP
 6
   By: /s/ Jordan Butler                             By: /s/ Michael N. Feder
 7 Don Springmeyer, Esq.                             Mark A. Harmon, Esq.
   Nevada Bar No. 1021                               (Admitted Pro Hac Vice)
 8 Bradley S. Schrager, Esq.                         605 Third Ave, Suite 2300
 9 Nevada Bar No. 10217                              New York, NY 10158
   Jordan Butler, Esq.                               Tel: 212.751.4300
10 Nevada Bar No. 10531                              MHarmon@hodgsonruss.com
   3556 E. Russell Road, Second Floor
11 Las Vegas, Nevada 89120                           DICKINSON WRIGHT PLLC
   (702) 341-5200/Fax: (702) 341-5300                Michael N. Feder
12 dspringmeyer@wrslawyers.com                       Nevada Bar No. 7332
13 bschrager@wrslawyers.com                          8363 West Sunset Road, Suite 200 Las Vegas,
   jbutler@wrslawyers.com                            Nevada 89113-2210
14                                                   Tel: (702) 550-4400
   THE WITT LAW FIRM                                 Fax: (844) 670-6009
15 Matthew Edward Witt                               Email: mfeder@dickinson-right.com
   (Pro Hac Vice to be submitted)
16
   2108 Broadway Avenue                              Attorney for Defendants Pacific Stock Transfer
17 Lubbock, TX 79401                                 Company
   Ph: 806.507.0404
18 Fax: 806.722.2553
   E-Mail: mattwittlaw.com
19
   Attorneys for Plaintiffs
20

21
         IT IS ORDERED that the hearing scheduled for December 27, 2018 is VACATED.
22
        IT IS FURTHER ORDERED that the parties shall separately submit a stipulation
23   regarding proposed ESI protocol that complies with LR IA 6-2 governing the required
     form of order for stipulations.
24

25       Dated: December 26, 2018
                                                      _________________________________
26                                                    Peggy A. Leen
                                                      United States Magistrate Judge
27

28


                                                     -2-
     Case 2:18-cv-01771-RFB-PAL Document 27 Filed 12/20/18 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on this 20th day of December, 2018, a true and correct copy of JOINT
 3 STATUS REPORT REGARDING ESI PROTOCOL was served via the United States District

 4 Court CM/ECF system on all parties or persons requiring notice.

 5                                         By /s/ Christie Rehfeld
                                              Christie Rehfeld, an Employee of
 6                                            WOLF, RIFKIN, SHAPIRO, SCHULMAN &
                                              RABKIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                  -3-
Case 2:18-cv-01771-RFB-PAL Document 27-1 Filed 12/20/18 Page 1 of 4




                        Exhibit “A”




                      E.S.I Protocol




                        Exhibit “A”
     Case 2:18-cv-01771-RFB-PAL Document 27-1 Filed 12/20/18 Page 2 of 4



 1                                           EXHIBIT A
 2
                                              ESI Protocol
 3
        1. Documents shall be provided electronically through secure file transfer or on DVD, CD or
 4         external hard drive. The data size of the ESI will determine whether documents are
           provided through secure file transfer or on CD, DVD or hard drives;
 5
        2. Each party may compress and/or encrypt the volume for delivery purposes, and shall
 6
           provide passwords for any compressed production volumes under separate cover, provided
 7         such volumes may be uncompressed and/or unencrypted without the use of additional
           software;
 8
        3. All documents shall be produced as they are ordinarily maintained, for example, organized
 9         by custodian and/or source;
10
        4. All productions shall be free of computer viruses;
11
        5. All production deliverables shall include the following two load files:
12             a. A Unicode (UTF-8) encoded DAT formatted load file, beginning with a header row
                  containing all of the metadata fields outlined below; specifics of the DAT format
13                are as follows: one record per row, columns are delimited with ASCII character
14                value 020, column data is quoted with ASCII character value 254, newlines are
                  indicated by ASCII character value 174, multi-values are delimited with ASCII
15                character value 059 and nested values are delimited with ASCII character value
                  092.
16             b. A Unicode (UTF-8) encoded Opticon formatted file;
17      6. All documents shall be produced as images in either single-page 1-bit Group IV TIFF files
18         (for black and white documents), with corresponding OCR (or extracted text from native
           originals), or single page JPEGs (for color images), with corresponding OCR (or extracted
19         text from native originals), unless those documents are spreadsheets, presentations,
           multimedia or of a format that cannot be converted to TIFF or JPEG;
20
        7. For documents produced as TIFF or JPEG image files, each shall be numbered at the page
21         level with the Bates number stamped in the lower right-hand corner of each page indicating
22         the Bates number of each respective page;

23      8. Documents that cannot easily be imaged should be produced in native format, with an
           image placeholder;
24
        9. Where documents are produced in native format, the parent-child relationships (the
25
           association between e-mails and attachments or documents with their embedded
26         documents) shall be preserved with child documents immediately following their parent;

27      10. For image, native and OCR/extracted text files, the filename shall be represented as the
            Bates number ending in the appropriate file format extension;
28


                                                    -4-
     Case 2:18-cv-01771-RFB-PAL Document 27-1 Filed 12/20/18 Page 3 of 4



 1      11. Where documents are available in their native format, the following metadata shall be
            provided in a DAT formatted load file:
 2

 3 Field Name               Field Description                 Applicable Document Categories
   BEG BATES                A document’s first Bates          Hardcopy, eDoc, e-mail,
 4                          number.                           attachment
   END BATES                A document’s end Bates            Hardcopy, eDoc, e-mail,
 5                          number                            attachment
 6 PAGE COUNT               The document’s page count.        Hardcopy, eDoc, e-mail,
                                                              attachment
 7 GROUP IDENTIFIER   First Bates number of parent            eDoc, e-mail, attachment
                      document.
 8
   EXTRACTED TEXT     The relative path to the                Hardcopy, eDoc, e-mail,
 9                    document-level text file                attachment
                      containing the document’s OCR
10                    or extracted text.
11 NATIVE FILE PATH   The relative path to any native         eDoc, e-mail, attachment
                      files
12 PRODUCTION SET     A unique identifier given to the        Hardcopy, eDoc, e-mail,
                      production volume; e.g., P001.          attachment
13 SOURCE             The location from which the file        Hardcopy, eDoc, e-mail,
14                    was collected; e.g., e-mail             attachment
                      server, file cabinet.
15 CUSTODIAN          The person from whom the file           Hardcopy, eDoc, e-mail,
                      was obtained.                           attachment
16
   CONFIDENTIALITY    The document’s confidentiality          Hardcopy, eDoc, e-mail,
17 DESIGNATION        designation, if one exists              attachment
   FILE NAME          The file’s name at the time it          eDoc, e-mail, attachment
18                    was collected.
19 FILEEXTENSION      The file’s extension at the time        eDoc, e-mail, attachment
                      it was collected.
20 ORIGINAL FILE PATH The file’s file system path             eDoc, e-mail
                      indicating where it was
21                    collected from or e-mail folder.
22 CREATED  DATE      The date the file was created;          eDoc, e-mail, attachment
                      format MM/DD/YYYY.
23 LAST MODIFIED DATE The date the file was last              eDoc, e-mail, attachment
                      modified; format
24
                      MM/DD/YYYY.
25 META AUTHOR        The name(s) of a document’s             eDoc, attachment
                      author(s).
26 SENT TO            E-mail recipient.                       E-mails
27 FROM               E-mail author.                          E-mails
   CC                 E-mail CC recipient(s).                 E-mails
28


                                                   -5-
     Case 2:18-cv-01771-RFB-PAL Document 27-1 Filed 12/20/18 Page 4 of 4



 1 BCC                                    E-mail BCC recipient(s).          E-mails
   SUBJECT                                E-mail subject.                   E-mails
 2
   UNREAD                                 Whether the e-mail had been       E-mails
 3                                        read by the recipient.
   MESSAGE ID                             A unique identifier given to e-   E-mails
 4                                        mail messages.
   SENT DATE                              The date an e-mail was sent;      E-mails
 5
                                          format MM/DD/YYYY.
 6 SENT TIME                              The time an e-mail was sent;      E-mails
                                          format HH:MM:SS AM/PM
 7 RECEIVED DATE                          The date an e-mail was            E-mails
 8                                        received; format MM/DD/YYYY.
     RECEIVED TIME                        The time an e-mail was            E-mails
 9                                        received; format HH:MM:SS
                                          AM/PM
10
     MD5 HASH                             A document’s MD5 hash value.      eDoc, e-mail, attachment
11
          12. Where documents are available only as scanned documents, the following metadata shall
12            be provided in a DAT formatted load file:
13 Field Name                       Field Description                  Applicable Document Categories
14 RELATIVITY ID                    A document’s first Bates           Hardcopy, eDoc, e-mail,
                                    number.                            attachment
15 PAGE COUNT                       The document’s page count.         Hardcopy, eDoc, e-mail,
                                                                       attachment
16
   CONFIDENTIALITY The document’s confidentiality                      Hardcopy, eDoc, e-mail,
17 DESIGNATION     designation, if one exists                          attachment

18        13. Extracted or OCR text shall be included in separate files versus in the load file itself, with
              each text file containing the text of the entire document, rather than a separate text file for
19
              each page of the document;
20
          14. Where documents are scanned, scanning shall be performed at 300 DPI or higher, with
21            logical breaks between documents, and parent/attachment links provided (in place of
              combining documents) where practicable;
22
          15. The number of produced TIFF, JPEG, native and/or text files shall not exceed 1000 files
23
              per folder;
24
          16. The parties shall take measures to de-duplicate any native documents to be added to the
25            production through the use of MD5 hash, and also to de-duplicate any scanned documents
              where possible.
26
27

28

     049896.00006 Litigation 14940685v1
                                                                -6-
